Citation Nr: 0630820	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant's countable income constituted a bar to 
receipt of improved pension benefits for the annualized 
period beginning June 20, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, which denied pension 
benefits because the appellant's annual countable family 
income exceeded the applicable income limitations for a 
veteran with a spouse.

In an April 2005 VA Form 21-4138 submitted by the veteran, a 
VA health care provider stated that the veteran can lift no 
weight, stand or walk longer than a few minutes, and that his 
condition has worsened.  This, along with additional medical 
expenses covering periods after July 2004, appears to be a 
request to reopen his claim for improved pension benefits and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A formal application, VA Form 21-526, for improved 
disability benefits was received from the veteran on June 20, 
2003.  At that time, he reported no income, but soon 
thereafter reported his only income was private disability 
payments.  Later, he informed VA that he was awarded Social 
Security Administration (SSA) disability benefits.

2.  In a February 2004 rating decision, the RO determined 
that the veteran's education, employment history, and medical 
disabilities - status post liver transplant, hypertension, 
and mild cardiomegaly -- prevent the veteran from working but 
also found that he did not meet the criteria for entitlement 
to special monthly pension for aid and attendance/housebound 
status.

3.  In a March 2004 administrative decision, the RO denied 
the veteran's claim for improved pension benefits, because of 
excessive income.

4.  For the period from June 20, 2003 through June 19, 2004, 
the appellant's countable annual income was $38,443, and even 
reducing this figure by unreimbursed medical expenses 
exceeding five percent of the maximum annual pension rate 
(MAPR), his countable annual income for VA improved pension 
purposes was in excess of the established income limit for 
receipt of payment for improved disability pension benefits.


CONCLUSION OF LAW

The veteran's annual countable income for the 12-month period 
beginning June 20, 2003, exceeded the statutory maximum for 
the receipt of improved disability pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved disability pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  38 U.S.C.A. § 1521(a) (West 2002); Martin v. 
Brown, 7 Vet. App. 196, 198 (1994).

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a) (2006).  Pension benefits are paid at the maximum 
annual rate reduced by the amount of annual income received 
by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) 
(3) (vi), 3.23(a), (b), (d) (4) (2006).  

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 
see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2006).  
SSA income is not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  38 C.F.R. § 3.271.  Medical expenses in excess of 
five percent of the maximum annual pension rate (MAPR), which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2006).

Unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) they were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support; (ii) 
they were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) they were or will be in excess of 5 
percent of the applicable MAPR or rates for the veteran 
(including increased pension for family members but excluding 
increased pension because of need for aid and attendance or 
being housebound) as in effect during the 12-month 
annualization period in which the medical expenses were paid.

In this case, the appellant filed his claim for improved 
disability pension benefits on June 20, 2003.  At that time, 
he reported no income.  But soon thereafter, he reported that 
his only income was private disability payments.  Initially, 
his private disability payments were $2,854 monthly, but were 
reduced to $606.30 monthly as of December 1, 2003.  During 
the appeal period he was awarded disability income from SSA 
starting as of July 1, 2003 at $1,642 monthly, which was 
increased to $1,677 as of December 1, 2003.  In a February 
2004 rating decision, the RO determined that his education, 
employment history, and medical disabilities - status post 
liver transplant, hypertension, and mild cardiomegaly -- 
prevent the veteran from working but also found that he did 
not meet the criteria for entitlement to special monthly 
pension for aid and attendance/housebound status.  This 
decision was followed by a March 2004 administrative 
decision, the subject of this appeal, where the RO denied the 
veteran's claim for improved pension benefits, because of 
excessive income.  

As indicated the appellant's annual income may be reduced by 
the amount of any eligible unreimbursed medical expenses.  Of 
record are various medical expense reports (VA Form 21-8416), 
wherein the veteran reported itemized medical expenses for 
the period from July 1, 2003 through January 11, 2004.  A 
veteran may exclude unreimbursed medical expenses that are in 
excess of 5 percent of the applicable MAPR or rates for the 
veteran as in effect during the applicable 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. 
§ 3.272(g) (2006).

Given that the appellant filed his claim for improved 
disability pension benefits on June 20, 2003, the Board has 
calculated his family income for the initial 12-month 
annualization period.  Thus, for the period from June 20, 
2003 through June 19, 2004, countable annual income was 
$38,443.  Thus, the appellant's yearly income for the 
aforementioned period of time was $38,443.10 ($8,210 ($1,642 
x 5) + $11,739 ($1,677 x 7) for SSA disability and $18,494 
($14,250 ($2,850 x 5) + $4,244.10 ($606.30 x 7) for private 
disability, for a total yearly income of $38,443.10.

Claimed medical expenses for the period of time from July 1, 
2003 to January 11, 2004 totaled $11,777.81.  To calculate 
the appellant's medical expenses, the Board used the 
following: $1,492.53 in prescription expenses; $1,117.80 in 
insurance premiums, and $9,167.48 all other expenses 
(including ambulance, doctors, and hospital costs).  

The total MAPR for a veteran with a dependent spouse for the 
year prior to December 1, 2003 was $12,692 and $12,959 as of 
December 1, 2003.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-
1, Part I, Appendix B.  Five percent of these amounts is 
$634.60 and $647.95, respectively.  Therefore, claimed 
unreimbursed medical expenses exceeded five percent of the 
maximum allowable income.  But even subtracting the amount 
exceeding this five percent would still result in excessive 
countable income allowed for the award of VA disability 
pension for the aforementioned period of time.  Therefore, 
the appellant's claim for VA pension must be denied for 
excess yearly income.  The Board finds that there is no 
interpretation of the facts of this case which will support a 
legal basis for favorable action with regard to the 
appellant's claim.  Thus, the application of the principle of 
reasonable doubt is not appropriate in this case.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
The claim for entitlement to improved disability pension 
benefits must be denied due to the appellant's excessive 
income.  

Because the appellant's reported annual income exceeds the 
MAPR as established by Congress, payment of VA pension 
benefits was properly denied.  While the Board can certainly 
empathize with any financial difficulty the veteran and his 
spouse may experience, given his medical disabilities, the 
Board finds that the RO was correct in concluding that the 
appellant's income was high enough to preclude him from 
receiving pension benefits.  Where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, 
review of the VA's duty to notify and assist is not 
necessary.  See generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


